IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,122-01


EX PARTE CHARLES MAMOU, JR.





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. 800112 IN THE 179TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	In October 1999, a jury found applicant guilty of the offense of capital murder. 
The jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  On December 4, 2000, the State filed in this Court its
brief on applicant's direct appeal.  Pursuant to Article 11.071 §§ 4(a) and (b) (1), applicant's
initial application for a writ of habeas corpus was due to be filed in the trial court on or
before April 18, 2001, assuming a motion for extension was timely filed and granted.  It
has been more than eleven years since the application was due in the trial court. 
Accordingly, we order the trial court to resolve any remaining issues within 90 days from
the date of this order.  The clerk shall then transmit the complete writ record to this Court
within 120 days from the date of this order.  Any extensions of time shall be obtained
from this Court.
	Further, our records show that applicant attempted to file a subsequent application
directly in this Court in June 2003.  That application was returned to applicant to file in
the trial court.  A letter from applicant indicates that he filed his subsequent application in
the trial court in July 2003.  The trial court and the district clerk are instructed to review
their files to determine whether this subsequent application was actually filed.  If it was,
the district clerk is instructed to forward the application to this Court immediately.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.